Citation Nr: 1301834	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, claimed as mental condition.  

3. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 
 
In August 2011 the Board remanded the claim for further development which has not been completed and further remand is required. 

The issues have been recharacterized to comport with the evidence of record and the Veteran's contentions in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011 the Board remanded the claims for further development, including requesting the Veteran to submit authorizations to release records from any private treatment providers.  In January 2012 the Veteran submitted an authorization for treatment from a DR. KO.  In an August 2012 letter the physician's group informed the VA that the records could not be released as the Veteran's authorization was never received, and instructed that the request be resubmitted with a signed and dated authorization.   

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the private treatment records from Dr. KO.  Send an additional request with authorization.  In the event the authorization is determined to be not current, request a new authorization from the Veteran.  Document any negative response. 

2.   After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


